Por ouaNto el señalamiento de errores está basado única y exclusivamente en una relación de hechos contenida en el alegato del apelante y en la ley aplicable a tales supuestos hechos, y,
Por cuanto no existe entre los autos exposición de hechos o transcripción de evidencia alguna que ponga a este Tribunal en condiciones de revisar lo actuado en la corte inferior,
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de San Juan en 14 de marzo de 1927 en el caso arriba expresado.